Name: 84/272/EEC: Commission Decision of 8 May 1984 on the implementation of the reform of agricultural structures in the Grand Duchy of Luxembourg pursuant to Council Directive 72/159/EEC (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural structures and production;  Europe;  economic policy;  agricultural policy; NA
 Date Published: 1984-05-18

 Avis juridique important|31984D027284/272/EEC: Commission Decision of 8 May 1984 on the implementation of the reform of agricultural structures in the Grand Duchy of Luxembourg pursuant to Council Directive 72/159/EEC (Only the French text is authentic) Official Journal L 132 , 18/05/1984 P. 0054 - 0054*****COMMISSION DECISION of 8 May 1984 on the implementation of the reform of agricultural structures in the Grand Duchy of Luxembourg pursuant to Council Directive 72/159/EEC (Only the French text is authentic) (84/272/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/159/EEC of 17 April 1972 on the modernization of farms (1), as last amended by Directive 84/140/EEC (2), and in particular Article 18 (3) thereof, Whereas on 20 January 1984 the Government of Luxembourg notified the Grand-Ducal Regulation of 14 November 1983 laying down for 1983 the fixing of the comparable earned income as well as certain provisions relating thereof; Whereas, under Article 18 (3) of Directive 72/159/EEC, the Commission has to determine whether, having regard to the Grand-Ducal Regulation of 14 November 1983, the existing provisions in Luxembourg for the implementation of Directive 72/159/EEC continue to satisfy the conditions for financial contribution by the Community; Whereas the abovementioned Grand-Ducal Regulation of 14 November 1983 is consistent with the aims and requirements of Directive 72/159/EEC; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 Having regard to the Grand-Ducal Regulation of 14 November 1983, the provisions concerning the implementation in the Grand Duchy of Luxembourg of Directive 72/159/EEC continue to satisfy the conditions for financial contribution by the Community to common measures as referred to in Article 15 of Directive 72/159/EEC. Article 2 This Decision is addressed to the Grand Duchy of Luxembourg. Done at Brussels, 8 May 1984. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 96, 23. 4. 1972, p. 1. (2) OJ No L 72, 15. 3. 1984, p. 24.